Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art, US20210135641, US 2020/0177143, US 2015/0341025, US 2010/0183318, US 2005/0147136 does not disclose nor render obvious wherein an active reverse termination circuit; input ends of the active reverse termination circuit being electrically connected to input ends of the output stage circuit, and output ends of the active reverse termination circuit being electrically connected to output ends of the output stage circuit as cited with the rest of the claimed limitations.
Claims 13 and 19 are allowed because the prior art, US20210135641, US 2020/0177143, US 2015/0341025, US 2010/0183318, US 2005/0147136 does not disclose nor render obvious wherein an active reverse termination circuit, for absorbing the reflected wave caused by the output mismatch of the output stage circuit as cited with the rest of the claimed limitations.
Dependent claims 2-12, 14-18 and 20 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842